Order entered August 21, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00872-CV

                 IN THE INTEREST OF L.M.C AND E.H.C., CHILDREN

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-54113-2010

                                            ORDER
       Before the Court is appellee’s August 2, 2013 motion to dismiss the appeal and motion to

reconsider this Court’s order granting appellant’s motion for an extension of time to file a notice

of appeal and appellant’s response. Appellee contends the appeal should be dismissed because

appellant was late in paying the filing fee, has not filed a docketing statement, failed to serve

appellee’s counsel with the notice of appeal and extension motion, and failed to pay for the

clerk’s record. We note that all fees have been paid and the clerk’s record is due on September

23, 2013.

       With respect to the motion to reconsider, appellee complains that counsel was not served

with a copy of the notice of appeal. The notice of appeal reflects that a copy was sent to

appellee’s trial counsel. Appellee retained new counsel for the appeal. Appellee also complains

that statements in the extension motion as to when appellant acquired actual knowledge of the

judgment are inaccurate. In his response, appellant maintains the statements are true.
          We DENY appellee’s motion to dismiss and to reconsider this Court’s order granting

appellant an extension of time to file a notice of appeal. We caution appellant that he must serve

appellee’s counsel with a copy of all documents filed, other than the record. See TEX. R. APP. P.

9.5(a).

                                                    /s/     ELIZABETH LANG-MIERS
                                                            JUSTICE